           Case 1:20-cv-00471-SKO Document 8 Filed 05/06/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA
10

11    PABLO CHAVEZ,                                    Case No. 1:20-cv-00471-SKO (PC)

12                        Plaintiff,
                                                       ORDER DIRECTING THE CLERK OF
13             v.                                      THE COURT TO CLOSE CASE

14    KINGS COUNTY, et al.,
15                        Defendants.
16

17            On April 20, 2020, the Court ordered Plaintiff to show cause why this action should not be

18   dismissed as duplicative. (Doc. 6.) The Court informed Plaintiff that, in the alternative, he may

19   file a notice of voluntary dismissal. (Id.)

20            On April 27, 2020, Plaintiff filed a notice of voluntary dismissal of this case. (Doc. 7.)

21   Federal Rule of Civil Procedure 41(a)(1) provides that a “plaintiff may dismiss an action without

22   a court order by filing … a notice of dismissal before the opposing party serves either an answer

23   or a motion for summary judgment.” Fed. R. Civ. P. 41(a)(1)(A)(i). Once a dismissal under Rule

24   41(a)(1) is properly filed, no order of the court is necessary to effectuate dismissal; the dismissal

25   is effective automatically. Commercial Space Mgmt. Co. v. Boeing Co., 193 F.3d 1074, 1078 (9th

26   Cir. 1999).

27   ///

28   ///
        Case 1:20-cv-00471-SKO Document 8 Filed 05/06/20 Page 2 of 2


 1            Because Plaintiff has filed a notice of dismissal under Rule 41(a)(1), and no opposing

 2   party has appeared in this case, this action has terminated. Accordingly, the Court DIRECTS the

 3   Clerk of the Court to close this case.

 4
     IT IS SO ORDERED.
 5

 6   Dated:     May 5, 2020                                       /s/   Sheila K. Oberto               .
                                                        UNITED STATES MAGISTRATE JUDGE
 7

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                        2
